UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

828309
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for THE MONEY SOURCE INC.

In Re:                                                     Case No.: 19-19686 - ABA

   JOSHUA COTTMAN                                          Hearing Date: 10/29/2019

   Debtor                                                  Judge: Andrew B. Altenburg, Jr

                                                           Chapter: 13



                        Recommended Local Form:     Followed    Modified


                    ORDER VACATING STAY AND CO-DEBTOR STAY

         ___   The relief set forth on the following page is hereby ORDERED.
       Upon the motion of THE MONEY SOURCE INC., under Bankruptcy Code section 362(a)

for relief from the automatic stay as to certain property as hereinafter set forth, and for cause

shown, it is

       ORDERED that the automatic stay is vacated to permit the movant to institute or

resume and prosecute to conclusion one or more actions in the court(s) of appropriate

jurisdiction to pursue the movant's rights in the following:

           Real Property more fully described as:

                       461 DEER ROAD, CHERRY HILL, NJ 08034

       It is further ORDERED that the movant, its successors or assignees, may proceed with its

rights and remedies under the terms of the subject mortgage and pursue its state court remedies

including, but not limited to, taking the property to sheriff's sale, in addition to potentially pursuing

other loss mitigation alternatives, including, but not limited to, a loan modification, short sale or

deed-in-lieu foreclosure. Additionally, any purchaser of the property at sheriff's sale (or purchaser's

assignee) may take any legal action for enforcement of its right to possession of the property.

           Personal property more fully described as:



               It is further ORDERED that the co-debtor stay under 11 U.S.C. 1301 is vacated as

to the co-debtor, JANIQUE COTTMAN, to permit THE MONEY SOURCE INC. to pursue its

rights in the real property described above and as to the co-debtor, JANIQUE COTTMAN.

               It is further ORDERED that the movant may join the debtor and any trustee

appointed in this case as defendants in its action(s) irrespective of any conversion to any other

chapter of the Bankruptcy Code.




                                                    2
       The movant shall serve this order on the debtor, any trustee and any other party who entered

an appearance on the motion.

                                                                                        rev. 7/12/16




                                                3
